Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 06/08/2021, claims 1-19 and 29 are elected for examination on the merits; and claims 20-28 and 30 are withdrawn from examination.  The examiner carefully reviewed the arguments in the Remarks and found them unpersuasive.  The examiner suggests the applicant to review the restriction requirement action in detail in which reasoning for the restriction is clearly stated.
This application claims priority from provisional application 62790426 (filed 01/09/2019).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-12, 14-19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (WO/2017/171314, hereinafter PARK, NOTE: corresponding US 20210185706 A1 is currently being used as a translation version and for rejection citation purposes below), in view of YAMAMOTO et al. (US 20170195096 A1, hereinafter YAMAMOTO).

Regarding claim 1, PARK teaches a method for wireless communication by a user equipment (UE), comprising (in general, see fig. 17 and corresponding paragraphs 509-534, see also fig. 15 and 16 and their corresponding paragraphs which support the step flow of fig. 17, NOTE: there are many sections/paragraphs are relevant, nonetheless, the examiner places focus on those sections/paragraphs that teaches the methods 1, 2, and 3):
receiving for a parameter indicating which demodulation reference signal scheme of a plurality of demodulation reference signal schemes to use (see at least para. 510-512, e.g. step 1701 -- UE receives DCI for PUSCH scheduling from an eNB); 

transmitting a transmission based at least in part on the first demodulation reference signal scheme (see at least para. 531-532, e.g. step 1704 -- UE transmits the DMRS to the eNB).
PARK differs from the claim, in that, it does not specifically disclose monitoring for a parameter; which is well known in the art and commonly used for improving spectral efficiency.
YAMAMOTO, for example, from the similar field of endeavor, teaches mechanism of monitoring for a parameter (see at least para. 78, e.g. the control unit 206 determines the cyclic shift and the OCC used for the DMRS on the basis of the information that specifies the cyclic shift and the OCC to be used for the DMRS and that is included in the uplink DCI); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate YAMAMOTO into the method of PARK for improving spectral efficiency.

Regarding claim 2, PARK in view of YAMAMOTO teaches monitoring for the parameter further comprises: receiving the parameter that indicates the first 

Regarding claim 3, PARK in view of YAMAMOTO teaches 
receiving a first index assigned to the UE of a plurality of different indexes (PARK, see at least para. 513 along with para. 426-428 and Table 11, e.g. Table 11 amongst Tables 9, 11, 12, and 13, NOTE: Table 11 merely an example, Tables 12 and 13 could also be used for such rejection); and 
identifying an intra-symbol time domain orthogonal cover code, a first cyclic shift for a first demodulation reference signal symbol period, and a second cyclic shift for a second demodulation reference signal symbol period based at least in part on the first index (PARK, see at least para. 426-428 and Table 11, e.g. the contents of Table 11, which includes at least various cyclic shifts and OCCs).

Regarding claim 4, PARK in view of YAMAMOTO teaches 
transmitting the transmission further comprises: 
transmitting a first demodulation reference signal transmission using the intra-symbol time domain orthogonal cover code having the first cyclic shift in the first demodulation reference signal symbol period; and transmitting a second demodulation reference signal transmission using the intra-symbol time domain orthogonal cover code having the second cyclic shift in the second demodulation reference signal symbol period, the first cyclic shift differing from the second cyclic shift.  (PARK, see at least para. 512 along with para. 426-428 and Table 11, e.g. at a time, a DCI includes a set of 

Regarding claim 5, PARK in view of YAMAMOTO teaches 
receiving a first index assigned to the UE of a plurality of different indexes (PARK, see at least para. 513 along with para. 426-428 and Table 11, e.g. Table 11 amongst Tables 9, 11, 12, and 13, NOTE: Table 11 merely an example, Tables 12 and 13 could also be used for such rejection); and 
identifying a first intra-symbol time domain orthogonal cover code for a first demodulation reference signal symbol period and a second intra-symbol time domain orthogonal cover code for a second demodulation reference signal symbol period based at least in part on the first index (PARK, see at least para. 426-428 and Table 11, e.g. the contents of Table 11, which includes at least various cyclic shifts and OCCs).

Regarding claim 6, PARK in view of YAMAMOTO teaches 
transmitting the transmission further comprises: 
transmitting a first demodulation reference signal transmission using the first intra-symbol time domain orthogonal cover code in the first demodulation reference signal symbol period; and transmitting a second demodulation reference signal transmission using the second intra-symbol time domain orthogonal cover code in the second demodulation reference signal symbol period, the first intra-symbol time domain orthogonal cover code differing from the second intra-symbol time domain orthogonal cover code.  (PARK, see at least para. 512 along with para. 426-428 and Table 11, e.g. 
Regarding claim 7, PARK in view of YAMAMOTO teaches 
identifying the first intra-symbol time domain orthogonal cover code and the second intra-symbol time domain orthogonal cover code further comprises (see claim 5 rejection above): 
identifying an index of the first intra-symbol time domain orthogonal cover code based at least in part on a symbol index of the first demodulation reference signal symbol period and the first index (PARK, see at least para. 426-428 and Table 11, e.g. the contents of Table 11, for example, any one of the [x y] of the OCC codewords in Table 11); and 
identifying an index of the second intra-symbol time domain orthogonal cover code based at least in part on a symbol index of the second demodulation reference signal symbol period and the first index (PARK, see at least para. 426-428 and Table 11, e.g. the contents of Table 11, for example, another one of the [x y] of the OCC codewords in Table 11).

Regarding claim 11, PARK in view of YAMAMOTO teaches transmitting the transmission further comprises: transmitting a shared data channel transmission comprising a demodulation reference signal generated in accordance with the first demodulation reference signal scheme.  (PARK, see at least para. 531-532, e.g. step 1704 - the UE may transmit the PUSCH and the DMRS by multiplexing thereof)

Regarding claim 12, PARK in view of YAMAMOTO teaches transmitting the transmission further comprises: transmitting a control channel transmission comprising a demodulation reference signal generated in accordance with the first demodulation reference signal scheme.  (PARK, see at least para. 531-532 along with para. 249, e.g. UE may also transmit PUCCH and DMRS by multiplexing thereof)

Regarding claim 14, PARK in view of YAMAMOTO teaches the transmission is an uplink transmission to a base station. (PARK, see at least para. 531-532, e.g. step 1704 --  the UE may transmit the PUSCH and the DMRS by multiplexing thereof)

Regarding claim 15, PARK in view of YAMAMOTO teaches selecting the first demodulation reference signal scheme further comprises: selecting a defined demodulation reference signal scheme based at least in part on the monitoring indicating that the parameter has not been received.  (PARK, see at least para. 417, e.g. the non-adaptive retransmission described)

Regarding claim 16, PARK in view of YAMAMOTO teaches the plurality of demodulation reference signal schemes comprises an intra-symbol time domain orthogonal cover code scheme and a time domain cyclic shift scheme.  (PARK, see at least para. 426-428 and Table 11, e.g. the contents of Table 11, which includes at least various cyclic shifts and OCCs)

Regarding claim 17, PARK in view of YAMAMOTO teaches determining a base demodulation reference signal sequence; and generating an orthogonal demodulation reference signal sequence by applying an intra-symbol time domain orthogonal cover code or a time domain cyclic shift to the base demodulation reference signal sequence based at least in part on the first demodulation reference signal scheme.  (PARK, see at least para. 514-516 along with at least para. 360-370, e.g.  UE generates DMRS sequence for PUSCH in accordance with at least teaching of fig. 15)

Regarding claim 18, PARK in view of YAMAMOTO teaches the parameter is a radio resource control parameter.  (PARK, see at least para. 510-512, e.g. step 1701 -- UE receives DCI for PUSCH scheduling from an eNB)

Regarding claim 19, PARK in view of YAMAMOTO teaches the parameter is a radio resource control parameter that separately configures a demodulation reference signal scheme for a shared data channel and a demodulation reference signal scheme for a control channel.  (PARK, see at least para. 510-512 along with para. 249, e.g. UE could receive DCI for PUSCH or PUCCH scheduling from an eNB)

Regarding claim 29, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, PARK in view of YAMAMOTO also teaches a same or similar apparatus with processor and memory (PARK, see at least fig. 18), which are .


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of YAMAMOTO, as applied to claims 1 and 2 above, and further in view of PARK Hanjun et al. (WO/2018/231030, hereinafter PARK Hanjun, NOTE: corresponding US 20190280734 A1 is currently being used as a translation version and for rejection citation purposes below).

Regarding claim 8, PARK in view of YAMAMOTO teaches 
receiving a first index assigned to the UE of a plurality of different indexes (PARK, see at least para. 513 along with para. 426-428 and Table 11, e.g. Table 11 amongst Tables 9, 11, 12, and 13, NOTE: Table 11 merely an example, Tables 12 and 13 could also be used for such rejection);
identifying a first intra-symbol time domain orthogonal cover code of a plurality of intra-symbol time domain orthogonal cover code based at least in part on the first index; and transmitting a plurality of transmissions in accordance with the first intra-symbol time domain orthogonal cover code (PARK, see at least para. 531-532 along with para. 426-428 and Table 11, e.g. the contents of Table 11, which includes at least various OCCs).
PARK in view of YAMAMOTO differs from the claim, in that, it does not specifically disclose intra-symbol time domain orthogonal cover code hopping pattern; 
PARK Hanjun, for example, from the similar field of endeavor, teaches mechanism of using intra-symbol time domain orthogonal cover code hopping pattern (see at least para. 245-255, e.g. using OCC hopping pattern for PUCCH and PUSCH); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK Hanjun into the method of PARK in view of YAMAMOTO for providing efficiency of resource allocation.

Regarding claim 9, PARK in view of YAMAMOTO teaches all of the subject matters as in claims 1, 2, and 8, except the plurality of transmissions are a plurality of control channel transmissions, which is well known in the art and commonly used for providing efficiency of resource allocation.
PARK Hanjun, for example, from the similar field of endeavor, teaches the plurality of transmissions are a plurality of control channel transmissions (see at least para. 247, e.g. TD-OCC hopping is applied to a UL physical channel e.g., PUCCH, PUSCH, etc); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK Hanjun into the method of PARK in view of YAMAMOTO for providing efficiency of resource allocation.

Regarding claim 10, PARK in view of YAMAMOTO teaches all of the subject matters as in claims 1, 2, and 8, except the plurality of transmissions are a plurality of shared data channel transmissions, which is well known in the art and commonly used for providing efficiency of resource allocation.
PARK Hanjun, for example, from the similar field of endeavor, teaches the plurality of transmissions are a plurality of shared data channel transmissions (see at least para. 247, e.g. TD-OCC hopping is applied to a UL physical channel e.g., PUCCH, PUSCH, etc); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK Hanjun into the method of PARK in view of YAMAMOTO for providing efficiency of resource allocation.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of YAMAMOTO, as applied to claim 1 above, and further in view of Vos et al. (US 20190222447 A1, hereinafter Vos).

Regarding claim 13, PARK in view of YAMAMOTO teaches generating the transmission based at least in part on a modulation scheme. (PARK, see at least para. 414, e.g. the modulation method used)
PARK in view of YAMAMOTO differs from the claim, in that, it does not specifically disclose PI/2 binary phase shift keying modulation scheme; which is well known in the art and commonly used for improving peak to average power ratio (PAPR).
Vos, for example, from the similar field of endeavor, teaches mechanism of using PI/2 binary phase shift keying modulation scheme (see at least the Abstract, e.g. implementation of cyclic prefix (CP) and demodulation reference signal (DMRS) in 2 sub-carrier pi/2 binary phase shift keying (BPSK) modulation); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Vos into the method of PARK in view of YAMAMOTO for improving peak to average power ratio (PAPR).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465